Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending.
Claims 14 and 15 are non-elected.

Election/Restrictions
Applicant's election with traverse of claims 1-13 in the reply filed on 3 December 2021 is acknowledged.  The traversal is on the ground(s) that a sufficient showing of serious burden has not been made because all pending claims are directed to optical circulators, a narrowly focused technical subject matter.  This is not found persuasive because, while all pending claims are directed to optical circulators, the examiner disputes the applicant’s assertion that optical circulators are a narrowly focused technical subject matter. As previously stated in the restriction requirement mailed 6 October 2021, the restriction is proper because all the inventions are independent or distinct for the reasons previously stated and there would be a serious search and/or examination burden if restriction were not required because the inventions require a different field of search ( for example employing different search queries) and the prior art applicable to one invention would not likely be applicable to another invention. Additionally, an initial search of US and Foreign patent databases for “optical circulator” resulted in over 28,000 documents (see the attached search note). It is therefore .
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1-13 are objected to because of the following informalities:  throughout the claims the applicant has used the term “input/out”. The examiner suggests that this be changed to “input/output”.  Appropriate correction is required.
Claims 2-5, 7-9, and 11-13 are objected to because they inherit the deficiencies of claims 1, 6, and 10 through their dependencies.
Claim 9 is objected to because of the following informalities: claim 9 currently depends from claim 1. However, claim 4, which also depends from claim 1, is nearly identical to claim 9. Therefore, the examiner has interpreted claim 9 to depend from claim 6.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in lines 6-7, the limitation “the birefringent module” lacks sufficient antecedent basis in the claim. The examiner has interpreted this to mean “the optical polarization module” and suggests that it be changed accordingly.
Regarding claims 2-5, the claims inherit the deficiencies of claim 1 through their dependencies.
Regarding claim 5, in line 3, the limitation “the second and third adjacent input/out optical port modules” lacks sufficient antecedent basis in the claim. The examiner suggests that it be changed to “a second and a third adjacent input/output optical port modules.”
Regarding claim 6, in lines 6, 13, and 20, the limitation “the birefringent module” lacks sufficient antecedent basis in the claim. The examiner has interpreted this to mean “the optical polarization module” and suggests that it be changed accordingly.
Regarding claims 7-9, the claims inherit the deficiencies of claim 6 through their dependencies.
Regarding claim 10, in lines 6, 13, and 20, the limitation “the birefringent module” lacks sufficient antecedent basis in the claim. The examiner has interpreted this to mean “the optical polarization module” and suggests that it be change accordingly.
Regarding claims 11-13, the claims inherit the deficiencies of claim 10 through their deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-6, 8, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Cheng (US 6,014,254) (hereafter Cheng).
Regarding claim 1, Cheng discloses an optical circulator (see at least Fig. 7 and Col. 4, lines 37-57, where Fig. 7 illustrates an optical circulator), comprising: different input/output optical port modules (see at least Fig. 7, where each arm is a different input/output optical port module), each including (1) an optical polarization module for splitting light received at a first side into different light beams of orthogonal optical polarizations to emerge at a second side or combining light beams of orthogonal optical polarizations received at the second side into a single light beam to emerge at the first side (see at least Fig. 7 and Col. 4, lines 37-57, where 16a is a birefringent element), (2) two half-wave plates displaced from each other and located 
Fig. 7 is reproduced and annotated below.

    PNG
    media_image1.png
    550
    761
    media_image1.png
    Greyscale


Regarding claim 3, Cheng discloses all of the limitations of claim 1.
Cheng also discloses that an optical polarization module in the input/output optical port modules includes a birefringent crystal (see at least Fig. 7 and Col. 4, lines 3 and 49, where 16a is a birefringent element that comprises a birefringent crystal).

Regarding claim 5, Cheng discloses all of the limitations of claim 1.


Regarding claim 6, Cheng discloses an optical circulator (see at least Fig. 7 and Col. 4, lines 37-57, where Fig. 7 illustrates an optical circulator), comprising: a first input/output optical port module (see Fig. 7, where the left arm is considered the first input/output optical port module) including (1) an optical polarization module for splitting light received at a first side into different light beams of orthogonal optical polarizations to emerge at a second side or combining light beams of orthogonal optical polarizations received at the second side into a single light beam to emerge at the first side (see at least Fig. 7 and Col. 4, lines 37-57, where 16a is a birefringent element), and (2) two half-wave plates displaced from each other and located on the second side of the birefringent module to transform two light beams in orthogonal polarizations into two beams of a common polarization (see at least Fig. 7 and Col. 4, lines 37-57, where 20 indicates two half-wave plates); a second input/output optical port module similarly constructed as the first input/output optical port module (see at least Fig. 7, where the right arm is considered the second input/output optical port module) and including (1) an optical polarization module for splitting light received at a first side into different light beams of orthogonal optical polarizations to emerge at a second side or combining light beams 

Regarding claim 8, Cheng discloses all of the limitations of claim 6.
Cheng also discloses that an optical polarization module in the input/output optical port modules includes a birefringent crystal (see at least Fig. 7 and Col. 4, lines 3 and 49, where 16a is a birefringent element that comprises a birefringent crystal).

Regarding claim 10 (the examiner notes that claim 10 is identical to claim 6), Cheng discloses an optical circulator (see at least Fig. 7 and Col. 4, lines 37-57, where Fig. 7 illustrates an optical circulator), comprising: a first input/output optical port module (see Fig. 7, where the left arm is considered the first input/output optical port module) including (1) an optical polarization module for splitting light received at a first side into different light beams of orthogonal optical polarizations to emerge at a second side or combining light beams of orthogonal optical polarizations received at the second side into a single light beam to emerge 

Regarding claim 12, Cheng discloses all of the limitations of claim 10.
.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (EP 0851266 A2) (hereafter Kato).
Regarding claim 1, Kato discloses an optical circulator (see at least the title), comprising: different input/output optical port modules (see at least Fig. 4A, where the optical circulator comprises 3 input/output ports), each including (1) an optical polarization module for splitting light received at a first side into different light beams of orthogonal optical polarizations to emerge at a second side or combining light beams of orthogonal optical polarizations received at the second side into a single light beam to emerge at the first side (see at least Fig. 4A and Col. 8, lines 3-4, where birefringent elements 13a, 13b, and 13c are polarization separating and coupling parts), (2) two half-wave plates displaced from each other and located on the second side of the birefringent module to transform two light beams in orthogonal polarizations into two beams of a common polarization (see at least Fig. 4A, Col. 8, line 3 and Col. 11, lines 2-5, where 12a-c are reciprocal rotators, which can be half-wave plates)  and (3) a Faraday rotator placed to receive light from the two half-wave plates (see at least Fig. 4A and Col. 7, line 58, where 11a-c are Faraday rotators); and different prisms placed relative to the different input/out optical port modules to interface with the different input/out optical port modules to exchange light and configured to include at least one angled interface surface between two adjacent prisms that is coated with a polarization beam splitting coating that transmits light at a 

    PNG
    media_image2.png
    427
    729
    media_image2.png
    Greyscale
Fig. 4A is reproduced below.

Regarding claim 2, Kato discloses all of the limitations of claim 1.
Kato also discloses that the two half-wave plates in each input/output optical port module have different optical axis orientations so that one of the two half-wave plates rotates 

Regarding claim 3, Kato discloses all of the limitations of claim 1.
Kato also discloses that an optical polarization module in the input/output optical port modules includes a birefringent crystal (see at least Fig. 4A, where the polarization separating part is a birefringent element 13a-c and Col. 20, line 58 through Col. 21, line 15, where the polarization separating/coupling elements can comprise rutile monocrystal or a calcite).

Regarding claim 4, Kato discloses the limitations of claim 1, such that an optical circulator (see at least the title), comprising: different input/output optical port modules (see at least Fig. 3A, where the optical circulator comprises 3 input/output ports), each including (1) an optical polarization module for splitting light received at a first side into different light beams of orthogonal optical polarizations to emerge at a second side or combining light beams of orthogonal optical polarizations received at the second side into a single light beam to emerge at the first side (see at least Fig. 3A, where integrated polarizing prisms 124a-c are polarization separating and coupling parts), (2) two half-wave plates displaced from each other and located on the second side of the birefringent module to transform two light beams in orthogonal polarizations into two beams of a common polarization (see at least Fig. 3A, where 128a-c are pairs of half-wave plates)  and (3) a Faraday rotator placed to receive light from the two half-
Kato also discloses that an optical polarization module in the input/output optical port modules includes a polarization beam splitting (PBS) device (see at least Fig. 3a, where integrated polarizing prisms 124a-c are polarization beam splitting devices).

Regarding claim 5, Kato discloses all of the limitations of claim 1.
Kato also discloses that the different prisms include a first prism in an optical path of a first input/output optical port module, and a second prism in optical paths of the second and third adjacent input/output optical port modules (see at least Fig. 3A, where the lower part of the integrated polarizing prism 125 is a first prism and the upper part of the integrated polarizing prism 125 is a second prism).

Regarding claim 6, Cheng discloses an optical circulator (see at least the title), comprising: a first input/output optical port module (see at least Fig. 4A, where beam input port 17a indicates the first input/output optical port module) including (1) an optical polarization module for splitting light received at a first side into different light beams of orthogonal optical polarizations to emerge at a second side or combining light beams of orthogonal optical polarizations received at the second side into a single light beam to emerge at the first side (see at least Fig. 4a and Col. 8, lines 3-4, where birefringent element 13a is a polarization separating and coupling part), and (2) two half-wave plates displaced from each other and located on the second side of the birefringent module to transform two light beams in orthogonal polarizations into two beams of a common polarization (see at least Fig. 4A, Col. 8, line 3 and Col. 11, lines 2-5, where 12a is a reciprocal rotator, which can be a half-wave plate); a second input/output optical port module similarly constructed as the first input/output optical port module (see at least Fig. 4A, where beam input port 17b indicates the second input/output optical port module) and including (1) an optical polarization module for splitting light received at a first side into different light beams of orthogonal optical polarizations to emerge at a second side or combining light beams of orthogonal optical polarizations received at the second side into a single light beam to emerge at the first side (see at least Fig. 4a and Col. 8, line 11, where birefringent element 13b is a polarization separating and coupling part), and (2) two half-wave plates displaced from each other and located on the second side of the birefringent module to transform two light beams in orthogonal polarizations into two beams of a common polarization (see at least Fig. 4A, Col. 8, line 10 and Col. 11, lines 2-5, where 12b is 

Regarding claim 7, Kato discloses all of the limitations of claim 6.
Kato also discloses that the two half-wave plates in each input/output optical port module have different optical axis orientations so that one of the two half-wave plates rotates the polarization 45 degrees in one direction and another of the two half-wave plates rotates the polarization 45 degrees in an opposite direction (see at least Fig. 4B and Col. 11, lines 2-5, where the half-wave plates rotate the two polarized lights by 45 degrees reversely to each other).

Regarding claim 8, Kato discloses all of the limitations of claim 6.
Kato also discloses that an optical polarization module in the input/output optical port modules includes a birefringent crystal (see at least Fig. 4A, where the polarization separating part is a birefringent element 13a-c and Col. 20, line 58 through Col. 21, line 15, where the polarization separating/coupling elements can comprise rutile monocrystal or a calcite).

Regarding claim 9, Kato discloses the limitations of claim 6, such that an optical circulator (see at least the title), comprising: a first input/output optical port module (see at least Fig. 3A, where beam input port 121 indicates the first input/output optical port module) including (1) an optical polarization module for splitting light received at a first side into different light beams of orthogonal optical polarizations to emerge at a second side or combining light beams of orthogonal optical polarizations received at the second side into a single light beam to emerge at the first side (see at least Fig. 3A, where 124a is an integrated polarizing prism that splits light polarizations), and (2) two half-wave plates displaced from each other and located on the second side of the birefringent module to transform two light beams in orthogonal polarizations into two beams of a common polarization (see at least Fig. 3A, where 128a is a pair of half-wave plates); a second input/output optical port module similarly constructed as the first input/output optical port module (see at least Fig. 3A, where beam input port 122 indicates the second input/output optical port module) and including (1) an optical polarization module for splitting light received at a first side into different light beams of orthogonal optical polarizations to emerge at a second side or combining light beams of orthogonal optical polarizations received at the second side into a single light beam to emerge at the first side (see at least Fig. 3A, where 124b is an integrated polarizing prism that splits light polarizations), and (2) two half-wave plates displaced from each other and located on the second side of the birefringent module to transform two light beams in orthogonal polarizations into two beams of a common polarization (see at least Fig. 3A, where 128b is a pair of half-wave plates); a third input/output optical port module different from the first and second input/output optical port modules (see at least Fig. 3A, where beam input port 123 
Kato also discloses that an optical polarization module in the input/output optical port modules includes a polarization beam splitting (PBS) device (see at least Fig. 3a, where integrated polarizing prisms 124a-c are polarization beam splitting devices).

Regarding claim 10 (the examiner notes that claim 10 is identical to claim 6), Cheng discloses an optical circulator (see at least the title), comprising: a first input/output optical port module (see at least Fig. 4A, where beam input port 17a indicates the first input/output optical port module) including (1) an optical polarization module for splitting light received at a first side into different light beams of orthogonal optical polarizations to emerge at a second side or combining light beams of orthogonal optical polarizations received at the second side into a single light beam to emerge at the first side (see at least Fig. 4a and Col. 8, lines 3-4, where birefringent element 13a is a polarization separating and coupling part), and (2) two half-wave plates displaced from each other and located on the second side of the birefringent module to transform two light beams in orthogonal polarizations into two beams of a common polarization (see at least Fig. 4A, Col. 8, line 3 and Col. 11, lines 2-5, where 12a is a reciprocal rotator, which can be a half-wave plate); a second input/output optical port module similarly constructed as the first input/output optical port module (see at least Fig. 4A, where beam input port 17b indicates the second input/output optical port module) and including (1) an optical polarization module for splitting light received at a first side into different light beams of orthogonal optical polarizations to emerge at a second side or combining light beams of 

Regarding claim 11, Kato discloses all of the limitations of claim 10.
Kato also discloses that the two half-wave plates in each input/output optical port module have different optical axis orientations so that one of the two half-wave plates rotates the polarization 45 degrees in one direction and another of the two half-wave plates rotates the polarization 45 degrees in an opposite direction (see at least Fig. 4B and Col. 11, lines 2-5, where the half-wave plates rotate the two polarized lights by 45 degrees reversely to each other).

Regarding claim 12, Kato discloses all of the limitations of claim 10.


Regarding claim 13, Kato discloses the limitations of claim 10, such that an optical circulator (see at least the title), comprising: a first input/output optical port module (see at least Fig. 3A, where beam input port 121 indicates the first input/output optical port module) including (1) an optical polarization module for splitting light received at a first side into different light beams of orthogonal optical polarizations to emerge at a second side or combining light beams of orthogonal optical polarizations received at the second side into a single light beam to emerge at the first side (see at least Fig. 3A, where 124a is an integrated polarizing prism that splits light polarizations), and (2) two half-wave plates displaced from each other and located on the second side of the birefringent module to transform two light beams in orthogonal polarizations into two beams of a common polarization (see at least Fig. 3A, where 128a is a pair of half-wave plates); a second input/output optical port module similarly constructed as the first input/output optical port module (see at least Fig. 3A, where beam input port 122 indicates the second input/output optical port module) and including (1) an optical polarization module for splitting light received at a first side into different light beams of orthogonal optical polarizations to emerge at a second side or combining light beams of orthogonal optical polarizations received at the second side into a single light beam to emerge at the first side (see at least Fig. 3A, where 124b is an integrated polarizing prism that splits light 
Kato also discloses that an optical polarization module in the input/output optical port modules includes a polarization beam splitting (PBS) device (see at least Fig. 3a, where integrated polarizing prisms 124a-c are polarization beam splitting devices).

Claims 6-7, 9-11, and 13 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Du et al. (US 2016/0047987) (hereafter Du).
Regarding claim 6, Du discloses an optical circulator (see at least the title), comprising: a first input/output optical port module (see at least Fig. 2, where beam input port 102 indicates the first input/output optical port module) including (1) an optical polarization module for splitting light received at a first side into different light beams of orthogonal optical polarizations to emerge at a second side or combining light beams of orthogonal optical polarizations received at the second side into a single light beam to emerge at the first side (see at least Fig. 2 and paragraph [0024], where 108 is a polarizing beam splitter (PBS)), and (2) two half-wave plates displaced from each other and located on the second side of the birefringent module to transform two light beams in orthogonal polarizations into two beams of a common 
Fig. 2 is reproduced and annotated below.

    PNG
    media_image3.png
    555
    750
    media_image3.png
    Greyscale


Regarding claim 7, Du discloses all of the limitations of claim 6.
Du also discloses that the two half-wave plates in each input/output optical port module have different optical axis orientations so that one of the two half-wave plates rotates the polarization 45 degrees in one direction and another of the two half-wave plates rotates the polarization 45 degrees in an opposite direction (see at least Fig. 2 and paragraphs [0036] and [0037], where the half wave plates rotate their respective polarizations by positive or negative 45 degrees in order to obtain parallel polarization states).

Regarding claim 9, Du discloses all of the limitations of claim 6.
Du also discloses that an optical polarization module in one of the input/output optical port modules includes a polarization beam splitting (PBS) device (see at least Fig. 2 and paragraphs [0028] and [0056], where 108, 208, and 122 are PBSs).

Regarding claim 10 (the examiner notes that claim 10 is identical to claim 6), Du discloses an optical circulator (see at least the title), comprising: a first input/output optical port module (see at least Fig. 2, where beam input port 102 indicates the first input/output optical port module) including (1) an optical polarization module for splitting light received at a first side into different light beams of orthogonal optical polarizations to emerge at a second side or combining light beams of orthogonal optical polarizations received at the second side into a single light beam to emerge at the first side (see at least Fig. 2 and paragraph [0024], where 108 is a polarizing beam splitter (PBS)), and (2) two half-wave plates displaced from each other and located on the second side of the birefringent module to transform two light beams in orthogonal polarizations into two beams of a common polarization (see at least Fig. 2 and paragraph [0032], where 110 and 112 can be half-wave plates); a second input/output optical port module similarly constructed as the first input/output optical port module (see at least Fig. 2, where beam input port 104 indicates the second input/output optical port module) and including (1) an optical polarization module for splitting light received at a first side into different light beams of orthogonal optical polarizations to emerge at a second side or combining light beams of orthogonal optical polarizations received at the second side into a single light beam to emerge at the first side (see at least Fig. 2 and paragraph [0056], where 208 

Regarding claim 11, Du discloses all of the limitations of claim 10.
Du also discloses that the two half-wave plates in each input/output optical port module have different optical axis orientations so that one of the two half-wave plates rotates the polarization 45 degrees in one direction and another of the two half-wave plates rotates the polarization 45 degrees in an opposite direction (see at least Fig. 2 and paragraphs [0036] and [0037], where the half wave plates rotate their respective polarizations by positive or negative 45 degrees in order to obtain parallel polarization states).

Regarding claim 13, Du discloses all of the limitations of claim 10.
Du also discloses that an optical polarization module in one of the input/output optical port modules includes a polarization beam splitting (PBS) device (see at least Fig. 2 and paragraphs [0028] and [0056], where 108, 208, and 122 are PBSs).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2004/0252375 to Wall et al. discloses an input/output module for an optical circulator comprising an optical polarization module, two half-wave plates and a Faraday rotator and specifically goes into details regarding the 45-degree rotations of the half-wave plates (see paragraph [0029]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/A.W.B/             Examiner, Art Unit 2872          

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872